Citation Nr: 9923825	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for polyneuropathy as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
both polyneuropathy and tinnitus.  

The Board notes that the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim for service connection for hypertension in August 
1996.  The veteran filed a notice of disagreement in August 
1996, and the RO issued a statement of the case addressing 
this issue in May 1997.  A substantive appeal addressing 
this issue is not of record.  Absent a substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Accordingly, the Board does not have jurisdiction of this 
issue. 

The Board further notes that the RO, in a March 1999 rating 
decision, recharacterized the issues currently before the 
Board as whether new and material evidence to reopen the 
veteran's claim for peripheral neuropathy (also claimed as 
polyneuropathy due to exposure to Agent Orange) and new and 
material to reopen the veteran's claims for impaired hearing 
(previously claims as tinnitus).  The Board finds that as the 
veteran timely filed an appeal to these issues, the RO 
decision was not final.  Moreover, the Board notes that 
hearing loss impairment and tinnitus are separate 
disabilities.  As a notice of disagreement to the March 1999 
rating action pertaining to the additional issues addressed 
therein is not of record, the Board does not have 
jurisdiction of such issues.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.

2.  Any numbness of fingers, toes, weakness of the legs or 
polyneuropathy shown after service was first shown many years 
after any exposure to herbicide agents and subacute 
peripheral neuropathy was not shown within one year of the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service and 
resolved within 2 years of onset.


CONCLUSIONS OF LAW

1. Tinnitus was incurred during service.  38 U.S.C.A. §§ 
1110,  5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

2.  Disability manifested by numbness of the fingers, toes, 
and weakness of lower extremities or polyneuropathy was not 
incurred as a result of exposure to Agent Orange during 
service, nor was it incurred in active service.  38 U.S.C.A. 
§§ 1110, 1113, 1116,  5107 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

The veteran is seeking service connection for tinnitus and 
polyneuropathy.  It is necessary to determine if he has 
submitted a well grounded claim with respect to each issue.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

I.  Tinnitus

The veteran maintained that he has experienced tinnitus since 
his service in Vietnam in 1968.

Service medical records do not show that the veteran 
complained of or was treated for tinnitus during service.  At 
his October 1969 separation evaluation, evaluation of the 
ears were normal.  However, the veteran's DD214 indicates 
that he served as a Light Weapons Infantryman in Vietnam and 
received a Combat Infantryman Badge, an Army Commendation 
Medal, and a Bronze Star.  Thus, it is clear that the veteran 
is a combat veteran, which entitles him to application of 38 
U.S.C.A. § 1154(b) (West 1991).  That statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

The Court has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Although section 1154(b) does relax the evidentiary 
requirements for what occurred in service.  Id.  First, "it 
must be determined whether the veteran has proffered 
'satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.'" Id.  Second, "it 
must determined whether the proffered evidence is 'consistent 
with the circumstances, conditions, or hardships of such 
service.'" Id.  If both requirements are met, then the VA 
shall accept the veteran's evidence as "sufficient proof of 
service connection," even if there is no official record of 
such incurrence.

The Court further clarified that under section 1154(b) once a 
combat veteran's claim for service connection of a disease or 
injury alleged to have been incurred in or aggravated in 
combat service is well grounded under Caluza and Epps, both 
supra, then the claimant prevails on the merits unless VA 
produces "clear and convincing evidence" to the contrary, 
that is, unless VA comes forward with more than a 
preponderance of the evidence against the claim.  Arms v. 
West, 12 Vet. App. 188 (1999). 

The veteran has contended that he was exposed to loud noises 
during his combat in Vietnam and experienced high-pitching 
ringing in both ears.  The veteran is competent to report 
that on which he has personal knowledge, that is what comes 
to him through his senses, that is, that he had ringing in 
his ears in service.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran cannot state that he had 
tinnitus because that requires a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In light of the 
subjective nature of tinnitus, the veteran's report that he 
had ringing in his ears during service must be considered as 
satisfactory.

Private medical records of the veteran's private physician 
from January 1977 to January 1996 reveal that the veteran 
first complained of ringing in his ears in May 1977, August 
1984, and January 1996.  The record also contains a note that 
the veteran reported that he was in hand to hand combat in 
Vietnam.  In January 1989 and January 1996 letters, the 
veteran's private physician stated that the veteran 
complained of ringing of the ears initially in 1977 and that 
the diagnosis was tinnitus.  In January 1996 audiological 
evaluation, a tinnitus match was obtained.

The evidence indicates that the veteran was subjected to 
acoustical trauma in service, which is consistent with the 
circumstances of his reported duties during service.  The 
Board finds that the veteran has established that he has 
tinnitus which originated in service.  Thus, the evidence 
supports a grant of service connection for tinnitus. 

II.  Polyneuropathy

The veteran contends that as a result of his service in 
Vietnam, the veteran suffers from residuals of exposure to 
Agent Orange including polyneuropathy.  The Board finds that 
the veteran has presented sufficient evidence to conclude 
that his claim for service connection for polyneuropathy is 
well grounded within the meaning of 38 U.S.C.A. § 5107.

As noted above, service connection may granted for a 
disability resulting from injury or disease incurred in 
active service.  38 U.S.C.A. § 1110.  According to applicable 
regulations, a veteran, who during active miliary service, 
served in Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a) (1998).  The following diseases are listed at 38 
C.F.R. § 3.309(e): chloracne or other acneform diseases, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's' lymphoma, 
acute and subacute peripheral neuropathy, porphyria, cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e)(1998).  For the purposes of 
38 C.F.R. § 3.309, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset. 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible is required 
to set forth a well grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Applying the above legal criteria to the facts of the instant 
case, the Board notes initially that the veteran's DD Form 
214 indicates the veteran's active service included duty in 
Vietnam in 1968.  Service medical records do not contain any 
complaints, findings, or treatment for numbness of fingers, 
toes or weakness in the lower extremities, or polyneuropathy.  
At the veteran's October 1969 separation examination, the 
neurological evaluation was normal.  In November 1983 VA 
Agent Orange examination, cranial nerves II - XII, motor, 
sensory, and cerebellar examinations were normal.  His deep 
tendon reflexes were 2 +, gait was normal, Romberg was 
negative, and there were decreased sensations in the toes.  
There were no complaints of numbness in the fingers or toes 
or weakness in the legs.  The diagnoses included mild 
neutropenia, etiology unknown, nervous problems, and chronic 
anxiety disorder.  A private March 1984 neurological 
evaluation performed for VA purposes reflected normal 
findings of strength, sensory, coordination, cranial nerves, 
deep tendon reflexes, and funduscopic evaluations.  The 
physician specifically noted that there were no specific 
neurological findings present at this time.

Private medical records from 1977 to 1996 show that the 
veteran first complained of his arms and legs quivering in 
May 1984.  A diagnosis was not provided at that time.  A July 
1985 medical notation indicates that the veteran was involved 
in an auto accident in July 1985, reportedly twisted 3 
vertebrae in his back, and complained of low back pain and 
leg numbness.  A neurological evaluation was normal.  The 
record indicates that the veteran was involved in litigation 
as a result of auto accident.  A January 1988 medical 
notation indicates that the veteran saw another doctor in 
early January who stated that the veteran's upper extremity 
nerves were normal, but there was nerve damage in the lower 
extremities, and advised the veteran that it was his 
"nerves."  A January 1988 electroneuromyography (EMG) 
report was performed for polyneuropathy of all extremities.  
The report indicated that insertion activity was normal for 
all muscles tested and revealed reinnervative potential seen 
diffusely with no unstable muscle motor unit potentials seen. 

In a January 1989 letter to the Railroad Retirement Board, 
the veteran's private physician, G.T. Selander stated that 
the veteran was seen in 1984 with complaints of arms and legs 
quivering.  It was noted that the veteran had a family 
history of diabetes; however, a glucose test was normal.  Dr. 
Selander further stated that the veteran was involved in two 
auto accidents, one in July 1985 and another in May 1986, in 
which his back was injured.  He further noted that an 
orthopedist. after examining the veteran, indicated that the 
veteran's symptoms did not have an organic basis.  In 1987, 
the veteran was diagnosed with diabetes.  Dr. Selander stated 
that the veteran had many physical problems with strong 
psychological overlay and that he may have a polyneuropathy 
from Agent Orange.

In a January 1996 letter to the VA in support of the 
veteran's claim, Dr. Selander prepared a synopsis of his 
treatment of the veteran since 1977.  However, in this 
letter, Dr. Selander stated that in November 1987, a 
neurologist evaluated the veteran and diagnosed conversion 
reaction.  Dr. Selander further reported that the January 
1988 EMG revealed nerve damage in the lower extremities and 
that it was the veteran's "nerves."  It was suggested that 
the emotional aspects of the veteran's illnesses be treated.  
According to Dr. Selander, the veteran has multisystem 
disease including diabetes mellitus, hypertension, irritable 
bowel syndrome, hearing loss with sinusitis wit loss of 
smell, a sleep disorder, chronic anxiety and stress, back 
pain, a fractured right knee, and chronic headaches. 

Upon review, the Board notes that there is some positive 
evidence to support the veteran's claim that he sustained 
numbness of the fingers and toes, weakness of the lower 
extremities, and polyneuropathy as result of exposure to 
Agent Orange during service in the form of the January 1989 
statement by his private physician, Dr. Selander.  However, 
the Board concludes that such evidence is outweighed by the 
negative evidence of record, including the veteran's service 
medical records, VA examinations in November 1983, March 1984 
private neurological consultation, and May 1984, and Dr. 
Selander's subsequent January 1996 statement.  The veteran's 
service medical records, including his October 1969 
separation evaluation, the November 1983 VA Agent Orange 
examination, the March 1984 private neurological 
consultation, and the May 1984 VA examination contain no 
evidence of polyneuropathy or numbness or weakness in any 
extremity.  In fact, neurological evaluations were normal.  

Additionally, the Board notes that Dr. Selandar's January 
1989 and January 1996 letters with respect to the veteran's 
neurological evaluations are not consistent.  In the January 
1996 letter, although he indicated that nerve damage in the 
lower extremities was found on EMG, Dr. Selander did not 
indicate any findings or diagnoses of polyneuropathy and 
indicated that the veteran's neurological complaints were 
primarily psychological in nature.  Such evidence is 
significant because for the purposes of the evidentiary 
presumptions of 38 C.F.R. § 3.309(e), peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of herbicide exposure and resolves within 2 
years of onset.  As for Dr. Selander's January 1989 
statement, it is noted that he did not conclusively diagnose 
polyneuropathy due to exposure to Agent Orange.  The Board 
finds that his statement that the veteran "may have" 
polyneuropathy from Agent Orange to be too speculative in 
nature to have evidentiary value.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  Moreover, in view of Dr. Selander's 
subsequent January 1996 letter, submitted specifically in 
support of the veteran's claim, which did not contain any 
findings of polyneuropathy and attributed the veteran's 
neurological complaints to somatic symptoms, the Board 
concludes that the January 1989 statement lacks support and 
is outweighed by the negative evidence.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for polyneuropathy 
as a result of exposure to Agent Orange.


ORDER

Service connection for tinnitus is granted.  Service 
connection for a disability manifested by numbness of the 
fingers and toes, weakness of the lower extremities, or 
polyneuropathy, to include as a result of exposure to Agent 
Orange is denied.


REMAND

The Board observes that the RO, in a May 1997 rating 
decision, granted service connection for posttraumatic stress 
disorder (PTSD) and assigned a 10 percent evaluation.  The 
veteran, in an August 1997 statement, stated that he 
disagreed with this decision.  The RO has not issued a 
statement of the case on this issue.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the case is REMANDED to 
the RO for the following development:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
evaluation of the veteran's service-
connected PTSD, currently evaluated as 
10 percent disabling.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, the issue should not be 
certified to the
Board unless all applicable appellate procedures are 
followed, including the completion of the appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals







